SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission file number 000-30083 QUALSTAR CORPORATION CALIFORNIA 95-3927330 (State of incorporation) (I.R.S. Employer Identification No.) 3990-B Heritage Oak Court, Simi Valley, CA 93063 (805) 583-7744 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filerþ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2).YesoNoþ Total shares of common stock without par value outstanding at March 31, 2007 is 12,253,117. 1 QUALSTAR CORPORATION FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2007 INDEX PART I — FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Condensed Balance Sheets — March 31, 2007 and June 30, 2006 3 Consolidated Condensed Statements of Operations — Three and Nine Months ended March 31, 2007 and 2006 4 Consolidated Condensed Statements of Cash Flows — Nine Months ended March 31, 2007 and 2006 5 Consolidated Condensed Statement of Changes in Shareholders’ Equity — Nine months ended March 31, 2007 6 Notes to Interim Consolidated Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Qualitative and Quantitative Disclosures About Market Risk 18 Item 4T. Controls and Procedures 18 PART II — OTHER INFORMATION Item 1A. Risk Factors 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 6. Exhibits 19 Signatures 20 2 Index PART I — FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS QUALSTAR CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (In thousands) March 31, 2007 June 30, 2006 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ 9,750 $ 6,845 Marketable securities, short-term 11,680 14,040 Receivables, net of allowances of $126 and $118 at March 31, 2007, and June 30, 2006, respectively 3,050 2,700 Inventories, net 6,327 7,298 Prepaid expenses and other current assets 592 511 Prepaid income taxes 119 159 Total current assets 31,518 31,553 Property and equipment, net 654 924 Marketable securities, long-term 11,779 12,782 Other assets 120 140 Total assets $ 44,071 $ 45,399 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ 1,150 $ 783 Accrued payroll and related liabilities 342 466 Other accrued liabilities 1,019 1,292 Total current liabilities 2,511 2,541 Commitments and contingencies Shareholders’ equity: Preferred stock, no par value; 5,000 shares authorized; no shares issued — — Common stock, no par value; 50,000 shares authorized, 12,253 shares issued and outstanding at March 31, 2007 and June 30, 2006 18,556 18,503 Accumulated other comprehensive loss (54 ) (395 ) Retained earnings 23,058 24,750 Total shareholders’ equity 41,560 42,858 Total liabilities and shareholders’ equity $ 44,071 $ 45,399 See the accompanying notes to these interim condensed consolidated financial statements. 3 Index QUALSTAR CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended March 31, Nine Months Ended March 31, 2007 2006 2007 2006 Net Revenues $ 4,884 $ 5,052 $ 14,826 $ 16,843 Cost of goods sold 3,546 3,606 10,552 11,571 Gross profit 1,338 1,446 4,274 5,272 Operating expenses: Research and development 846 841 2,352 2,322 Sales and marketing 659 763 2,310 2,235 General and administrative 764 889 2,320 2,699 Total operating expenses 2,269 2,493 6,982 7,256 Loss from operations (931 ) (1,047 ) (2,708 ) (1,984 ) Investment Income 312 363 1,064 900 Loss before income taxes (619 ) (684 ) (1,644 ) (1,084 ) Provision(benefit) for income taxes 48 (86 ) 48 (86 ) Net loss $ (667 ) $ (598 ) $ (1,692 ) $ (998 ) Loss per share: Basic and Diluted $ (0.05 ) $ (0.05 ) $ (0.14 ) $ (0.08 ) Shares used to compute loss per share: Basic and Diluted 12,253 12,253 12,253 12,253 See the accompanying notes to these interim condensed consolidated financial statements. 4 Index QUALSTAR CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended March 31, 2007 2006 OPERATING ACTIVITIES: Net loss $ (1,692 ) $ (998 ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Share based compensation 53 108 Depreciation and amortization 324 342 Provision for (recovery of) bad debts and returns, net 36 (40 ) Changes in operating assets and liabilities: Receivables (386 ) 1,318 Inventories, net 971 (524 ) Prepaid and other assets (97 ) (58 ) Prepaid income taxes 40 310 Accounts payable 367 (45 ) Accrued payroll and related liabilities (124 ) (132 ) Other accrued liabilities (273 ) - Net cash (used in) provided by operating activities (781 ) 281 INVESTING ACTIVITIES: Purchases of property, equipment and leasehold improvements (18 ) (136 ) Proceeds from sale of marketable securities 12,710 4,697 Purchases of marketable securities (9,006 ) (9,746 ) Net cash (used in) provided by investing activities 3,686 (5,185 ) Net change in cash and cash equivalents 2,905 (4,904 ) Cash and cash equivalents, beginning of period 6,845 12,210 Cash and cash equivalents, end of period $ 9,750 $ 7,306 Supplemental cash flow disclosure: Income taxes paid $ 7 $ 2 See the accompanying notes to these interim condensed consolidated financial statements. 5 Index QUALSTAR CORPORATION CONSOLIDATED CONDENSED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY NINE MONTHS ENDED MARCH 31, 2007 (Unaudited) (In thousands) Accumulated Other Common Stock Comprehensive Retained Shares Amount Loss Earnings Total Balance at July 1, 2006 12,253 $ 18,503 $ (395 ) $ 24,750 $ 42,858 Share based compensation — 53 — — 53 Comprehensive loss: Net loss — — — (1,692 ) (1,692 ) Change in unrealized losses on marketable securities — — 341 — 341 Comprehensive loss — (1,351 ) Balance at March 31, 2007 12,253 $ 18,556 $ (54 ) $ 23,058 $ 41,560 See the accompanying notes to these condensed consolidated financial statements. 6 Index QUALSTAR CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share data) Note 1 - Basis of Presentation and Consolidation Basis of Presentation In the opinion of management, the accompanying condensed consolidated financial statements, including balance sheets and related interim statements of income, cash flows, and stockholders’ equity, include all adjustments, consisting primarily of normal recurring items, which are necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses. Examples include estimates of loss contingencies, product life cycles and inventory obsolescence, bad debts, sales returns, share based compensation forfeiture rates, the potential outcome of future tax consequences of events that have been recognized in our financial statements or tax returns, and determining when investment impairments are other-than-temporary. Actual results and outcomes may differ from management’s estimates and assumptions. Interim results are not necessarily indicative of results for a full year. The information included in this Form 10-Q should be read in conjunction with Management’s Discussion and Analysis and the financial statements and notes thereto included in the Qualstar Corporation Annual Report on Form 10-K for the fiscal year ended June 30, 2006. Basis of Consolidation The consolidated financial statements include the accounts and operations of Qualstar and its wholly owned subsidiary, Qualstar Sales and Service Corporation. All significant intercompany accounts have been eliminated. Note 2 - Loss Per Share Qualstar calculates loss per share in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 128, “Earnings per Share.” Basic earnings per share has been computed by dividing net loss by the weighted average number of common shares outstanding. Diluted loss per share has been computed by dividing net loss by the weighted average common shares outstanding plus dilutive securities or other contracts to issue common stock as if these securities were exercised or converted to common stock. The following table sets forth the computation of basic and diluted net loss per share for the three and nine months ended March 31, 2007 and 2006: In Thousands (Except per share amounts) Three Months Ended March 31, Nine Months Ended March 31, 2007 2006 2007 2006 Net loss (a) $ (667 ) $ (598 ) $ (1,692 ) $ (998 ) Weighted average outstanding shares of common stock (b) 12,253 12,253 12,253 12,253 Dilutive potential common shares from employee stock options — Common stock and common stock equivalents (c) 12,253 12,253 12,253 12,253 Loss per share: Basic net loss per share (a)/(b) $ (0.05 ) $ (0.05 ) $ (0.14 ) $ (0.08 ) Diluted net loss per share (a)/(c) $ (0.05 ) $ (0.05 ) $ (0.14 ) $ (0.08 ) 7 Index QUALSTAR CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS- (Continued) (Unaudited) (In thousands, except per share data) Stock options are excluded for the three months and nine months ended March 31, 2007, and 2006 from the computation of diluted loss per share as the effect would have been antidilutive. Note 3 - Marketable Securities Marketable securities consist primarily of high-quality U.S. corporate securities and U.S. federal government and state government debt securities. These securities are classified in one of three categories: trading, available-for-sale, or held-to-maturity. Trading securities are bought and held principally for the purpose of selling them in the near term. Held-to-maturity securities are securities that Qualstar has the ability and intent to hold until maturity. All other securities not included in trading or held-to-maturity are classified as available-for-sale. All of Qualstar’s marketable securities were classified as available-for-sale at March 31, 2007 and June 30, 2006. Available-for-sale securities are recorded at market value. Unrealized holding gains and losses, net of the related income tax effect, on available-for-sale securities are excluded from earnings and are reported as a separate component of shareholders’ equity until realized. Dividend and interest income are recognized when earned. Realized gains and losses for securities classified as available-for-sale are included in earnings when the underlying securities are sold and are derived using the specific identification method for determining the cost of securities sold. Note 4 - Inventories Inventories are stated at the lower of cost (first-in, first-out basis) or market. Inventory is comprised as follows: March 31, 2007 June 30, 2006 Raw materials $ 6,647 $ 7,116 Less: inventory reserves (940 ) (643 ) 5,707 6,473 Finished goods 620 825 $ 6,327 $ 7,298 Note 5 - Comprehensive Loss For the nine months ended March 31, 2007 and 2006, comprehensive loss amounted to approximately $1,351 and $1,180, respectively. The difference between net loss and comprehensive loss relates to the changes in the unrealized losses or gains the Company recorded for its available-for-sale securities. Note 6 - Legal Proceedings We are from time to time involved in various lawsuits and legal proceedings that arise in the ordinary course of business. At this time, we are not aware of any pending or threatened litigation against us that we expect will have a material adverse effect on our business, financial condition, liquidity or operating results. Legal claims are inherently uncertain, however, and it is possible that the Company’s business, financial condition, liquidity and/or operating results could be adversely affected in the future by legal proceedings. 8 Index QUALSTAR CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS- (Continued) (Unaudited) (In thousands, except per share data) Note 7 - Income Taxes The Company has recorded a full valuation allowance against its net deferred tax assets based on the Company’s assessment regarding the realizability of these net deferred tax assets in future periods. Note 8 - Segment Information SFASNo.131, Disclosures about Segments of an Enterprise and Related Information, establishes standards for reporting information about operating segments. This standard requires segmentation based on our internal organization and reporting of revenue and operating income based upon internal accounting methods. Operating segments are defined as components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and in assessing performance. Our chief operating decision maker is our Chief Executive Officer. Our two segments are Tape Libraries and Power Supplies. The two segments discussed in this analysis are presented in the way we internally manage and monitor performance. Our financial reporting systems present various data for management to operate the business, including internal profit and loss statements prepared on a basis consistent with U.S.GAAP. The tape library business has dominated our operations, thus, our operations and reporting have been set up to accommodate a single segment and attribute all revenues and expenses to the tape library side, with the power supply business being an ancillary part of overall operations. As the power supply segment grew in the last year to represent greater than 10% of combined revenues, a framework for internal resource allocations has been implemented for the three months and nine months ended March 31, 2007. Thus, the amounts indicated for the three months and nine months ended March 31, 2007 include allocations for certain internal resources and the amounts indicated for the three months and nine months ended March 31, 2006 were recast to reflect allocations for certain internal resources. Certain assets are tracked separately by the power supplies segment, and all others are recorded in the tape library segment for internal reporting presentations. Cash is not segregated between the two segments, but retained by the library segment. The types of products and services provided by each segment are summarized below: Tape Libraries— We design, develop, manufacture and sell automated magnetic tape libraries used to store, retrieve and manage electronic data primarily in network computing environments. Tape libraries consist of cartridge tape drives, tape cartridges and robotics to move the cartridges from their storage locations to the tape drives under software control. Our tape libraries provide data storage solutions for organizations requiring backup, recovery and archival storage of critical data. Power Supplies— We design, manufacture, and sell small, open frame, high efficiency switching power supplies. These power supplies are used to convert AC line voltage to DC voltages for use in a wide variety of electronic equipment such as telecommunications equipment, machine tools, routers, switches, wireless systems and gaming devices. 9 Index QUALSTAR CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS- (Continued) (Unaudited) (In thousands, except per share data) Segment revenue, loss before taxes and total assets were as follows: Three Months Ended March 31 Nine Months Ended March 31, 2007 2006 2007 2006 Revenue Tape Libraries: Product $ 3,502 $ 3,411 $ 10,253 $ 12,575 Service 588 902 2,126 2,431 Total Tape Libraries 4,090 4,313 12,379 15,006 Power Supplies 794 739 2,447 1,837 Consolidated Revenue $ 4,884 $ 5,052 $ 14,826 $ 16,843 Three Months Ended March 31 Nine Months Ended March 31, 2007 2006 2007 2006 Income (Loss) before Taxes Tape Libraries $ (637 ) $ (476 ) $ (1,726 ) $ (577 ) Power Supplies 18 (208 ) 82 (507 ) Consolidated Loss before Taxes $ (619 ) $ (684 ) $ (1,644 ) $ (1,084 ) March 31 March 31 2007 2006 Total Assets Tape Libraries $ 43,179 $ 45,068 Power Supplies 892 906 Consolidated Assets $ 44,071 $ 45,974 Note 9 - Recent Accounting Pronouncements Staff Accounting Bulletin (“SAB”) 108, Considering the Effects of Prior Year Misstatements when Quantifying Current Year Misstatements, issued by the SEC in September 2006, requires analysis of misstatements using both an income statement and a balance sheet approach in assessing materiality and provides for a one-time cumulative effect transition adjustment. SAB 108 is effective for our fiscal year 2007 annual report on Form 10-K. We do not expect the adoption of SAB 108 to have a material impact on our consolidated financial statements. 10 Index QUALSTAR CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS- (Continued) (Unaudited) (In thousands, except per share data) SFAS 157,
